The majority opinion is a splendid exposition of what exceptions should have been placed in the statute. But the failure to place them there affords us no ground for supplying the deficiency. It may be, as the opinion says, offensive to good conscience to allow a guilty person to obtain the benefits of the statute; but I confess that the shock to my conscience is greater at the attempt of the court to legislate an exception into the statute.
As long as the constitution provides that the legislature alone shall enact laws for the people of the state, I shall deny that the court possesses that right.
MAIN, J., concurs with ASKREN, J. *Page 693